HEDRICK, Judge.
Plaintiff purports to appeal from orders entered in open court on 7 and 13 May 1981 denying plaintiff’s Rule 12(b)(6) motion to dismiss defendant’s motion in the cause, and allowing defendant’s motion in the cause modifying a former order of the court with respect to the care, custody, and control of the minor children born of the marriage between the plaintiff and the defendant.
The record reveals, and the plaintiff repeatedly points out, that the orders from which she attempts to appeal were entered in open court on 7 and 13 May 1981, G.S. § 1A-1, Rule 58; yet, notice of appeal was not given until 17 June 1981. G.S. § l-279(c) provides that notice of appeal must be given within ten days after the entry of judgment. Such notice is jurisdictional, and the appellate court obtains no jurisdiction unless this statute is complied with. O’Neill v. Southern National Bank, 40 N.C. App. 227, 252 S.E. 2d 231 (1979). The appeal is dismissed.
Dismissed.
Judges Arnold and Wells concur.